                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                             NO. 5:14CR00134-001H

UNITED STATES OF AMERICA,         )
                                  )
                       Plaintiff, )
                                  )
             v.                   )
                                  )
BARRY LEE WALLS, JR.,             )                ORDER TO UNSEAL
                                  )
                      Defendant, )
                                  )
             v.                   )
                                  )
USAA FEDERAL SAVINGS BANK,        )
                                  )
                      Garnishee. )


      Upon motion of the United States, it is hereby ORDERED that the

government=s Application for Writ of Garnishment [D.E. 86] and the Writ of

Garnishment issued as its result along with the Instructions to Criminal Defendant,

Clerk’s Notice of Post-Judgment Garnishment, Right to Have Exemptions

Designated, Objection to Answer, and Request for Hearing [D.E. 92, 92-1], in the

above-captioned case be unsealed.

      This the 21st day of January 2020.


                               _______________________________
                               MALCOLM J. HOWARD
                               United States District Court Judge
